                   Case 2:21-cv-00007-BJR Document 15 Filed 03/25/21 Page 1 of 6




 1                                                  THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9   MICHAEL CHAVEZ, an individual,                   No. 2:21-cv-00007-BJR
10                          Plaintiff,                JOINT STATUS REPORT AND
                                                      DISCOVERY PLAN
11            v.
12   AMAZON WEB SERVICES, INC., a
     Delaware Corporation,
13
                            Defendant.
14

15

16            Pursuant to Federal Rule of Civil Procedure 26(f) and LCR 26(f), Plaintiff Michael Chavez
17   and Defendant Amazon Web Services, Inc. (“Amazon”) hereby submit this Joint Status Report
18   and Discovery Plan.
19   1.       Nature of the Case
20            This case is brought pursuant to the Americans with Disabilities Act (“ADA”) 42. U.S.C.
21   § 12101-02 and Washington’s Law Against Discrimination, Chapter 49.60 RCW et seq., and
22   alleges workplace discrimination and failure to provide reasonable accommodation, as well as
23   retaliation.
24   2.       FRCP 26(f) Conference
25            The parties conferred telephonically on March 9, 2021, to discuss the issues addressed in
26   FRCP 26(f) and LCR 26(f). The resulting discovery plan is incorporated in Section 4.

      Joint Status Report and Discovery Plan                                   Perkins Coie LLP
      (No. 2:21-cv-00007-BJR) –1 of 6                                    1201 Third Avenue, Suite 4900
                                                                           Seattle, WA 98101-3099
                                                                             Phone: 206.359.8000
     151845622.2                                                              Fax: 206.359.9000
                   Case 2:21-cv-00007-BJR Document 15 Filed 03/25/21 Page 2 of 6




 1   3.       Deadline for Joining Additional Parties
 2            The parties do not anticipate joinder of additional parties, but propose a deadline of June
 3   9, 2021, for joining additional parties.
 4   4.       Proposed Discovery Plan
 5            A.       The FRCP 26(f) conference took place telephonically on March 9, 2021. The FRCP
 6   26(a) disclosures occurred on March 18, 2021.
 7            B.       The parties anticipate that written discovery (interrogatories and document
 8   production) will be conducted on all claims and defenses, as well as depositions related to the same
 9   topics. The parties foresee no need for the phasing of discovery in this case. Discovery in this
10   case for Plaintiff will be on all matters for which controversy is reflected in the pleadings.
11   Discovery in this case for Amazon will focus on Plaintiff’s claims arising from his employment at
12   Amazon, his damages (including his claims for emotional distress and economic damages) and
13   Amazon’s various defenses.
14            C.       The parties agree to preserve relevant documents and electronically stored
15   information (“ESI”) that may be relevant to the parties’ claims and defenses. The parties do not
16   anticipate an extensive amount of ESI relevant to this case. The parties agree that documents will
17   be produced in pdf format, except Excel spreadsheets and PowerPoints may be produced natively.
18            D.       The parties do not anticipate extensive attorney-client privilege issues. To the
19   extent discovery reveals attorney-client privileged documents, the parties agree to exchange
20   privilege logs documenting such documents.          The parties further agree that any privileged
21   documents inadvertently produced will be subject to claw back requests, and shall not be deemed
22   a waiver of any asserted privilege pursuant to FRE 502 and FRCP 26(b)(5).
23            E.       The parties agree to abide by the default limitations on discovery imposed by the
24   Federal Rules of Civil Procedure, including, but not limited to, Fed. R. Civ. P. 26(b),
25   30(a)(2)(A)(i), and 33(a)(1). The parties agree to confer in good faith if changes to the limitations
26   appear necessary as discovery progresses. The parties believe they can manage discovery properly

      Joint Status Report and Discovery Plan                                    Perkins Coie LLP
      (No. 2:21-cv-00007-BJR) –2 of 6                                     1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     151845622.2                                                               Fax: 206.359.9000
                   Case 2:21-cv-00007-BJR Document 15 Filed 03/25/21 Page 3 of 6




 1   and efficiently by stipulation and informal interaction, resorting to the rules of procedure where
 2   and when it may be necessary.
 3            F.       The parties will enter into a protective order. The parties agree to electronic service
 4   (by email) of discovery documents, such that service of paper copies is unnecessary.
 5   5.       The Parties’ Views on Additional Topics Enumerated by Local Civil Rule 26(f)
 6            A.       The parties will endeavor to resolve the case as promptly as practicable in
 7   accordance with the Federal Rules of Civil Procedure and the Local Civil Rules for the Western
 8   District of Washington.
 9            B.       The parties will attempt to explore settlement early in the case, but the parties do
10   not believe that an order mandating mediation or other dispute resolution is necessary at this point.
11   The parties propose that a deadline for mediation be set no later than fifteen (15) days after the
12   discovery cut-off as set by the Court in this matter.
13            C.       There are currently no related cases pending in any jurisdiction.
14            D.       The parties agree to abide by the default limitations on discovery imposed by the
15   Federal Rules of Civil Procedure, including, but not limited to, Fed. R. Civ. P. 26(b),
16   30(a)(2)(A)(i), and 33(a)(1). The parties agree to confer in good faith if changes to the limitations
17   appear necessary as discovery progresses. The parties believe they can manage discovery properly
18   and efficiently by stipulation and informal interaction, resorting to the rules of procedure where
19   and when it may be necessary.
20            E.       The parties anticipate that written discovery (interrogatories and document
21   production) will be conducted on all claims and defenses, as well as depositions related to the same
22   topics. Discovery in this case for Plaintiff will be on all matters for which controversy is reflected
23   in the pleadings. Discovery in this case for Amazon will focus on Plaintiff’s claims arising from
24   his employment at Amazon, his damages (including his claims for emotional distress and
25   economic damages) and Amazon’s various defenses.
26            F.       The parties do not anticipate the need for phasing motions.

      Joint Status Report and Discovery Plan                                        Perkins Coie LLP
      (No. 2:21-cv-00007-BJR) –3 of 6                                         1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
     151845622.2                                                                   Fax: 206.359.9000
                   Case 2:21-cv-00007-BJR Document 15 Filed 03/25/21 Page 4 of 6




 1            G.       The parties have discussed and are aware of their obligations to preserve
 2   discoverable information, including ESI.         The parties will preserve all relevant materials,
 3   documents, and equipment.
 4            H.       The parties do not anticipate extensive attorney-client privilege issues. To the
 5   extent discovery reveals attorney-client privileged documents, the parties agree to exchange
 6   privilege logs documenting such documents.
 7            I.       The parties do not anticipate an extensive amount of ESI relevant to this case.
 8            J.       If an ESI protocol is needed, the parties will consider using the Court’s Model
 9   Protocol in good faith.
10   6.       Completion of Discovery
11            The parties presently believe discovery can be completed by January 10, 2022.
12   7.       Proceedings Conducted by Full-Time Magistrate Judge
13            The parties do not agree to have this case conducted by a full-time Magistrate Judge.
14   8.       Bifurcation
15            At this time, the parties do not anticipate any need to bifurcate the trial of this matter.
16   9.       Pretrial Statements and Pretrial Order
17            The parties will comply fully with LCR 16 and 16.1. The parties agree that pretrial
18   statements and a pretrial order may help frame the issues and otherwise facilitate trial practice.
19   10.      Suggestions for Shortening/Simplifying the Case
20            The parties have no suggestions in this regard.
21   11.      Date Case Will Be Ready for Trial
22            The parties believe this case will be ready for trial by March 10, 2022.
23   12.      Jury Trial
24            Plaintiff requested a jury trial.
25   13.      Number of Trial Days Required
26            The parties believe that five (5) trial days will be needed.

      Joint Status Report and Discovery Plan                                        Perkins Coie LLP
      (No. 2:21-cv-00007-BJR) –4 of 6                                        1201 Third Avenue, Suite 4900
                                                                               Seattle, WA 98101-3099
                                                                                 Phone: 206.359.8000
     151845622.2                                                                  Fax: 206.359.9000
                   Case 2:21-cv-00007-BJR Document 15 Filed 03/25/21 Page 5 of 6




 1   14.      Anticipated Trial Counsel
 2            For Plaintiff:
 3
              Michael G. Sanders, WSBA No. 33881
 4            Brian (Heyun) Rho, WSBA No. 51209
              Mix Sanders Thompson, PLLC
 5            1420 5th Avenue, Ste. 2200
              Seattle, WA 98101
 6            Ph: (206) 521-5989
              Fx: (888) 521-5980
 7
              michael@mixsanders.com
 8            brian@mixsanders.com

 9            For Defendant:
              Kevin J. Hamilton, WSBA #15648
10            Heath L. Hyatt, WSBA #54141
              Margo S. Jasukaitis #57045
11
              Perkins Coie LLP
12            1201 Third Avenue, Suite 4900
              Seattle, WA 98101-3099
13            Telephone: 206.359.8000
              Facsimile: 206.359.9000
14            E-mail: KHamilton@perkinscoie.com
15            E-mail: HHyatt@perkinscoie.com
              E-mail: MJasukaitis@perkinscoie.com
16

17   15.      Unavailability of Trial Counsel

18            Plaintiff’s counsel is currently unavailable on the following dates:

19                     September 6-8, 2021

20                     September 20-28, 2021

21                     October 26, 2021 – November 16, 2021

22                     November 30, 2021 – December 8, 2021

23            Defendant’s counsel is currently unavailable on the following dates:

24                     September 13, 2021 - October 29, 2021

25                     January 31, 2022 - February 18, 2022

26

      Joint Status Report and Discovery Plan                                     Perkins Coie LLP
      (No. 2:21-cv-00007-BJR) –5 of 6                                      1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     151845622.2                                                                Fax: 206.359.9000
                   Case 2:21-cv-00007-BJR Document 15 Filed 03/25/21 Page 6 of 6




 1   16.      Status of Service
 2            Amazon has been served.
 3   17.      Scheduling Conference
 4            The parties agree that a scheduling conference is unnecessary at this time.
 5   18.      Corporate Disclosure Statement
 6            Amazon filed its corporate disclosure statement on February 12, 2021 (Dkt.11).
 7

 8

 9   DATED: March 25, 2021                              Respectfully submitted,
10
                                                        By: s/ Michael G. Sanders
11                                                      By: s/ Brian (Heyun) Rho
                                                        Michael G. Sanders, WSBA No. 33881
12                                                      Brian (Heyun) Rho, WSBA No. 51209
                                                        Mix Sanders Thompson, PLLC
13                                                      1420 5th Avenue, Ste. 2200
14                                                      Seattle, WA 98101
                                                        Telephone: (206) 521-5989
15                                                      Facsimile: (888) 521-5980
                                                        Email: michael@mixsanders.com
16                                                      Email: brian@mixsanders.com
17                                                      By: s/ Kevin J. Hamilton
                                                        By: s/ Heath L. Hyatt
18
                                                        By: s/ Margo S. Jasukaitis
19                                                      Kevin J. Hamilton, WSBA # 15648
                                                        Heath L. Hyatt, WSBA # 54141
20                                                      Margo S. Jasukaitis, WSBA #57045
                                                        Perkins Coie LLP
21                                                      1201 Third Avenue, Suite 4900
22                                                      Seattle, WA 98101-3099
                                                        Telephone: 206.359.8000
23                                                      Facsimile: 206.359.9000
                                                        Email: KHamilton@perkinscoie.com
24                                                      Email: MJasukaitis@perkinscoie.com
                                                        Email: HHyatt@perkinscoie.com
25

26

      Joint Status Report and Discovery Plan                                      Perkins Coie LLP
      (No. 2:21-cv-00007-BJR) –6 of 6                                     1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
     151845622.2                                                               Fax: 206.359.9000
